DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2022 has been entered.
Response to Arguments
Applicant’s amendments and arguments, filed 1/19/2022, have overcome the rejections of Claims over Cohen et al alone due to incorporating subject matter not disclosed by Cohen et al.  The outstanding rejections have been withdrawn.  However, upon further consideration and due to the amendments, new rejections are presented herein based on Cohen et al and newly cited prior art. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 25-42 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al (US 2011/0036346) in view of Nielsen et al (US 2009/0283103).

a cavity present at the proximal end (Fig. 3, left end at first coupling 26 having open left end [0020]);
a coupler (first coupling 26) formed of an elongated body having a first end that forms a wall that engages the proximal end of the shell (Fig. 3, comprising first electrical contact 32 and insulating sleeve 34, [0020]) and a second end that is open and comprises a cavity configured to releasably engage a cartridge comprising atomizing unit 14 (which comprises external threads that mesh with internal threads of coupling 26) and cartridge 16, which can be joined together in a fixed manner and the combined unit being disposable ([0018]-[0019],[0026]) or, at least, a combined unit cartridge comprising the atomizing unit 14 and cartridge 16 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention; 
the coupler including a channel (central bore 36 through first electrical contact 32) extending through the wall between a first end in fluid communication with the cavity and a second end opening through the wall at the first end of the coupler, the channel providing fluid communication between the cavity and a portion of the interior of the elongated shell (portion comprising a pressure transducer 38) that is distal from the wall (Fig. 3, [0020]);
multiple air inlets including an air inlet notches 80 and axial channels 66 (reads on an air inlet channels) to distribute air into and through elongated shell 24 and through 
an electronic circuit board 40 comprising control programmable electronics ([0021],[0033]-[0038]). 
Cohen et al discloses that the inhalation device has output means, e.g.-indicator light, display, audio signal, to provide feedback to the user that the device is being used or the power level of the power source, the means being in communication with the logic circuit (and therefore with electronic circuit board) such that a low battery condition can be indicated to the user [0046].   Cohen et al does not disclose a haptic feedback component in communication with the electronic circuit board for providing vibration indication of use status.  
However, Nielsen et al discloses an electronic vaporizing device EVD 100 that provide a heated or non-heated vapor for inhalation using liquid substances [0002].  In disclosed embodiments, the EVD is of similar size to a tobacco cigarette and houses a vaporizing chamber, cartridge, piezo, micro screen(s), on/off switch, heating apparatus (if required), vibration device, battery, and other components required to operate the device (Abs, [0035], Fig. 1F).  The EVD comprises an on-board microprocessor for controlling features of the EVD, for example monitoring consumption and levels of liquid in the cartridge chamber and time of use of the EVD.  The microprocessor controls tactile and/or visual feedback to the user in the form of a vibrator that vibrates the EVD, 
Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a haptic feedback component for providing vibration indication of device use or status as a feedback means in the inhalation device of Cohen et al in view of Nielsen et al as a functionally equivalent means of feedback.
Claim 26: Cohen et al discloses an electrical power source 42 within the interior of the elongated shell [0021].
Claim 27: Cohen et al discloses a light source 86 such as a light emitting diode in the control body [0025]
Claim 28: Cohen et al discloses that electrical power from power source 42 is conducted by an electric circuit to the cavity in the proximal end of the elongated shell through the electrical contact 32 and is controlled by the control electronics on the electronic circuit board ([0021],[0030]).  Therefore, an electrical extension that provides electrical connection between the electronic circuit board and the cavity is inherently disclosed or, at least, would have been obvious to one of ordinary skill in the art.
Claim 29: Cohen et al does not specifically disclose that the elongated shell includes a space configured to remain substantially at ambient pressure during use and a space configured to have a pressure reduction during use.  However, Cohen et al teaches that, as a user inhales vapor from the device by puffing on orifice 18, a flow of air through the elongated shell during operation will deflect the flexible member 48 on 
Claim 30: Cohen et al discloses a wall of the cavity at the proximal end of the elongated shell comprising first electrical contact 32 and insulating sleeve 34 (Fig. 3, [0020]).  It would have been obvious to one of ordinary skill in the art that the first electrical contact 32 and insulating sleeve 34 and the outer wall of the first coupling 26 form a sealing member that separates the proximal end from a further portion of the elongated shell to direct and control the flow of air through bore 36 to the bore 100 of the atomizing unit 14.
Claim 31: The sealing member comprising the first electrical contact 32 and insulating sleeve 34 and the outer wall of the first coupling 26 is in physical contact with the inner surface of the elongated shell.
Claims 32 and 33: Cohen et al discloses an input element in the form of a button that is pressed (pushbutton) [0035].
Claim 34: Making the button translucent or transparent is considered to be a design feature within the capability of one of ordinary skill in the art.
Claim 35: Cohen et al discloses sending instructions to the device by means of the push button.  Cohen et al also discloses triggering the pressure transducer (thereby activating the device) by tapping [0035].  It would have been obvious to one of ordinary 
Claim 36: Cohen et al discloses using the pushbutton to input instructions to the logic circuit [0035] and also discloses that the logic circuit is configured to provide input to a light such as a light emitting diode to output information to a user, for example a low battery or power level or power remaining status [0046].  It would have been obvious to one of ordinary skill in the art to combine the features and, upon inputting of instructions to the logic (control) circuit by a user via the pushbutton, the logic circuit transmits an input to an LED to advise the user of the power level or other status of the device.
Claim 38: Cohen et al discloses that in embodiments wherein the cartridge 16 is separable from the atomizing unit 14, the cartridge is connected to the atomizing unit by an interference fit and the atomizing unit is connected to the electronics section 12 (control body) by a screw-on connection [0018].  One of ordinary skill in the art would have recognized that the segments joined by interference fit are more easily separable than those joined by a screw-on connection.    Therefore, in the alternate embodiment discussed above, where the cartridge 16 and atomizing unit 14 are joined together in a fixed manner, such as by gluing or the like, and the combined atomizing unit-cartridge component is disposable [0019], it would have been obvious to one of ordinary skill in the art to substitute an interference fit in place of the screw-on connection for joining the disposable combined atomizing unit-cartridge component to the electronics section 12 
Claim 39: Cohen et al discloses that the medium that is atomized can be nicotine ([0028]-[0029]), which reads on a tobacco derived component.
Claim 40: Cohen et al discloses that the medium that is atomized (to an aerosol) can be gels, powders, liquids and can comprise a solute dissolved in a solvent [0029].  The various disclosed forms read on an aerosol precursor composition.
Claim 41: In operation, with the cartridge engaged in the cavity, the cartridge includes an atomizing unit comprising a coil heater 108 in the proximity of the aerosol precursor composition absorbed in wick 114.  The aerosol precursor composition atomizes into the air heated by the coil (Fig. 8, [0031]) in the proximity of the wick.  It would have been obvious to one of ordinary skill in the art that at least some of the atomized aerosol precursor composition contacts the coil heater due to its proximity to the wick.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748